Citation Nr: 1727942	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for hallux valgus of the left foot, to include entitlement to separate ratings for neuropathy of the foot and postoperative scars.  

2.  Entitlement to an increased disability rating greater than 10 percent for hallux valgus of the right foot, to include entitlement to separate ratings for neuropathy of the foot and postoperative scars.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1993 to April 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board remanded this case in March 2011, October 2014, and April 2015 for further development.  In February 2016, the Board issued a decision denying entitlement to increased ratings for bilateral hallux valgus.  Though not specifically addressed in the order, the decision denied separate compensable ratings for the Veteran's surgical scars status-post bunionectomy procedures on each foot and for bilateral foot numbness.  

On March 2, 2016, the Veteran submitted a claim of entitlement to service connection for bilateral brachymetatarsia, claimed as secondary to service-connected bilateral hallux valgus.  In an April 2016 rating decision, the RO granted service connection for bilateral brachymetatarsia as secondary to the Veteran's service-connected hallux valgus, postoperative with scars, and assigned a 10 percent rating effective from March 2, 2016.  The Veteran has not appealed this decision.  

However, the Veteran appealed the February 2016 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2016, VA's General Counsel and the Veteran (through his representative) filed a Joint Motion for Remand (JMR) with respect to the appealed claims.  By an Order dated in that same month, the Court granted the JMR, vacated the February 2016 Board decision, and remanded the claims.  The claims are now before the Board for action consistent with the JMR.

Finally, in August 2010, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  In a September 2014 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  In September 2014, the Veteran responded that he wanted a new hearing with a different VLJ.  See 38 U.S.C.A. 
§ 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (providing that the Board member who conducts the hearing will participate in making the final determination of the claim).  In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are associated with record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2016 JMR, the parties agreed to remand the issue of entitlement to increased ratings for hallux valgus of the bilateral feet.  Specifically, the parties found that the Board provided an inadequate statement of reasons and bases for its denial of separate ratings for neuropathy.  Since then, the Veteran's representative has provided additional arguments for issues other than the issue of whether compensable ratings are warranted for scars.  

A.  Separate ratings for bilateral foot numbness, claimed as neuropathy

In an April 2015 VA Podiatry Consult Report, a VA physician indicated that the Veteran had numbness in his toes.  The Veteran was advised to see his primary care physician for treatment of neuropathy.  This visit was noted in a July 2015 VA examination, where a VA examiner attributed the numbness to sciatica and opined that the symptoms were not related to the Veteran's service-connected bunionectomy, or, his bilateral hallux valgus of the feet.  The parties to the JMR noted that the Veteran's record did not indicate a history of radiculopathy, which undermines the July 2015 VA examiner's determination that the symptoms of numbness in the Veteran's feet was due to sciatica.  In addition, the July 2015 examiner did not conduct a spine examination.  Thus, the parties indicated that the July 2015 VA examination was factually inaccurate and consequently inadequate.  

In an April 2017 appellate brief, the Veteran's representative argued that separate ratings are warranted for neuropathy because medical records show the neuropathy in the Veteran's feet is secondary to his service-connected bilateral hallux valgus.  But the April 2015 Podiatry Consult Report does not establish that the Veteran has neuropathy that is related to his bunionectomy procedures; rather, the symptoms are merely discussed in conjunction with the Veteran's other foot complaints.  Bilateral foot numbness in the right distal foot was also noted in a March 2015 VA primary care follow-up visit.  The Veteran reported noticing the onset of numbness after hardware had been removed from his foot.  Also at that visit, the Veteran reported having pain in his lower back that would radiate to both legs.  Then, he also reported numbness down the leg into the thigh and both feet with pain and soreness.  These reports suggest that symptoms of numbness are attributable to a cause other than the Veteran's service-connected bilateral foot disability.  However, in an April 2016 VA examination for the spine, the examiner opined that the Veteran did not have radiculopathy.  Thus the record lacks clarity regarding the cause of the neurological symptoms.  

The Board notes that the Veteran was subsequently diagnosed with bilateral brachymetatarsia, as documented in a September 2015 private treatment record from the Gateway Foot and Ankle Center.  The report documents this diagnosis in conjunction with the Veteran's complaints of foot numbness.  As noted in the introduction, service connection was awarded for bilateral brachymetatarsia in an April 2016 rating decision.  Thus, remand is necessary to obtain a VA examination and opinion to ascertain the etiology of numbness in the Veteran's feet.  


B.  Separate rating for postoperative scars

Next, in the April 2017 appellate brief, the Veteran's representative argued that a separate compensable rating is warranted for the Veteran's service-connected postoperative scars on his feet and postoperative scar from his service-connected hernia.  First, the Board notes that the December 2016 Court order vacated and remanded the entire February 2016 Board decision.  Thus, the issue of whether separate compensable ratings are warranted for the postoperative scars on the Veteran's feet is now returned to the Board.  However, the Board will not consider the residual scar status-post left inguinal hernia repair because the Board does not have jurisdiction over this disorder.  The Veteran's postoperative bilateral foot scars are on appeal in conjunction with the Veteran's appeal for increased ratings for bilateral hallux valgus.  No such appeal has been perfected for the scar status post left inguinal hernia repair.  

In any event, in the April 2017 appellate brief, the Veteran's representative argued that the Veteran's scars are painful and no VA examination was been conducted specifically to determine the presence of such.  Though a VA scars examination was conducted in April 2016, after the Board's now-vacated February 2016 decision, the examiner only focused on the service-connected scar status post left inguinal hernia repair.  Although the February 2016 Board decision noted that there had been no findings of painful or tender scars in VA examinations conducted in February 2008, March 2011, and July 2015, the February 2016 decision was vacated, and the Veteran has argued in the April 2017 appellate brief that his scars are painful.  Therefore, the Board finds that yet another VA examination should be conducted to ascertain the current severity of the Veteran's service-connected postoperative bilateral foot scars, to include whether they are painful.  

C.  Extraschedular Consideration

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (2016).

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

An extraschedular evaluation is warranted where the case presents an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent hospitalization. 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  "Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry:"  If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  "[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Yancy v. McDonald, 27 Vet.App. 484, 494 (2016).  "If either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.  Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The three-part analysis set forth in Thun similarly applies in considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities.  Yancy, 27 Vet.App. at 495. 

In the April 2017 appellate brief, the Veteran's representative argued that the Veteran should be awarded an extraschedular evaluation for his service-connected disabilities.  The representative pointed to the Veteran's reported symptoms of severe foot pain, numbness, swelling, stiffness, painful motion, and abnormal weight bearing that were attributable to bilateral hallux valgus.  The representative also cited to the Veteran's now-service-connected bilateral brachymetatarsia.  These two conditions, or "compounding disabilities", presented a disability picture that "cannot be captured in schedule [sic] evaluation alone."  Combined with the Veteran's service-connected scars and residuals of a left inguinal hernia, asserted the representative, the Veteran's disabilities were not adequately contemplated by the assigned schedular evaluations, and his disability picture exhibited other related factors such as marked interference with employment, particularly the Veteran's employment as a barber.   

In light of the representative's arguments, the Board determines that referral for consideration of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to his service-connected disabilities.  Therefore, upon remand, the RO should prepare such a referral to the Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral hallux valgus, postoperative with scars.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

The examiner must also address whether the Veteran has separately diagnosed neuropathy in each foot that is attributable to his service-connected hallux valgus, postoperative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected postoperative scars of the feet.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

The examiner must address the Veteran's contentions that his postoperative foot scars are painful.

5.  After any additional records are associated with the claims file, and after the requested VA examinations are conducted and the reports are associated with the claims file, refer the Veteran's case to the VA Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service for review of the question of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to his service-connected disabilities.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include determinations of whether separate ratings are warranted for disability claimed as bilateral foot numbness and painful postoperative scars of the bilateral feet.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




